Citation Nr: 1112784	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-37 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a kidney disability, claimed as residuals of kidney failure.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for chronic low back pain syndrome with degenerative disc disease of the lumbar spine and radiculopathy. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from June 2003 to June 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issues of entitlement to service connection for kidney disability and entitlement to an initial compensable rating for GERD are addressed in the REMAND following the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the period of the appeal, chronic low back pain syndrome with degenerative disc disease of the lumbar spine has been manifested by limitation of motion; forward flexion of the thoracolumbar spine has been to greater than 60 degrees; combined range of motion of the thoracolumbar spine has not been limited to 120 degrees or less; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been present.

2.  The disability has not been productive of incapacitating episodes having a total duration of at least two weeks during any one-year period of this claim.

3.  The disability has been productive of incomplete paralysis of the right sciatic nerve that more nearly approximates moderate than moderately severe.


CONCLUSION OF LAW

The Veteran's chronic low back pain syndrome with degenerative disc disease of the lumbar spine warrants a 10 percent rating for functional impairment of the spine and a separate 10 percent rating for neurological impairment in the right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases, and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes; §§ 4.123, 4.124a, Diagnostic Code 8520 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in August 2007 and September 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, including service treatment records (STRs), has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim, including any records of post-service treatment.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.




II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Throughout the rating period on appeal, the Veteran has been assigned a 10 percent evaluation for his service-connected low back disability pursuant to Diagnostic Code 5237, which is evaluated under the general rating formula for diseases and injuries of the spine.  

Under the general rating formula, a 10 percent rating is warranted where the evidence reveals forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees, or if there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with a loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

In order to be entitled to the next-higher 20 percent evaluation under the general rating formula, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Under Note (1), the rater is instructed to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2).  

It is further noted that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating applies where there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating applies where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  Finally, a 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5243 indicates that, for the purposes of evaluations under that section, an incapacitating  episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  Absent organic changes, the maximum rating will be for moderate, unless sciatic nerve involvement is shown. 38 C.F.R. § 4.123.

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

III.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs note that the Veteran was seen for complaints of low back problems, which were treated with physical therapy and pain medications.  A November 2006 MRI report notes an impression of small to moderate disc herniation at L4-5 with minor impingement on the L5 nerve roots bilaterally.

Following service, an August 2007 VA spine examination report notes the Veteran's complaints of chronic low back pain with radiation to the right lower extremity, aggravated by frequent bending, stooping and heavy lifting.  He denied any current treatment (including medication) for his back.  He also denied any bowel, bladder, or constitutional symptoms.  He stated that during the past 12 months he was sent to quarters twice, for one day each time, because of back pain.  On examination, the Veteran's gait and posture were within normal limits.  He walked briskly and required no assistive devices for ambulation.  Examination revealed no evidence of localized tenderness.  Range of motion of the thoracolumbar spine was as follows: 70 degrees of flexion; 20 degrees of extension; lateral rotation to 25 degrees bilaterally; and lateral flexion to 25 degrees bilaterally.  The examiner stated that there was no additional limitation of motion due to pain or additional functional loss (due to pain, weakness, fatigability, lack of endurance, incoordination) due to flare-ups or after repetitive use.  There was no motor weakness, atrophy, or radicular neurological deficit present.  Motor power was 5/5 in the lower extremities.  Straight leg raising tests were negative.  No sensory or motor reflex deficits were present.  X-ray findings revealed normal alignment with no evidence of fracture or subluxation.  The examiner opined that the Veteran's back disability had no adverse impact on his activities of daily living or occupation.

An August 2007 VA neurological examination report notes the Veteran's complaints of low back pain with shooting pain down his right leg about once a week.  The Veteran also reported experiencing occasional numbness down his right leg.  Examination of the extremities revealed no weakness, atrophy, or vesiculation.  Knee jerk and ankle jerk in the right leg were diminished (+1 compared to +2 in the left leg).  The Veteran was able to walk on his heels and toes without difficulty.  The examiner diagnosed degenerative disc disease of the lumbar spine with subjective  and objective findings of radiculopathy on the right.

In the November 2007 rating decision on appeal, the Veteran was granted service connection and a 10 percent rating for chronic low back pain syndrome with degenerative disc disease of the lumbar spine with radiculopathy, effective June 23, 2006.

In a Notice of Disagreement, the Veteran indicated that he still had severe pain in his back "once and awhile [sic] to the point where [he] can barely get around."  On these occasions, pain medication was not very effective.  Sometimes he had to get someone to take him home from work.  He indicated that he deserved a higher rating because he "will always have to suffer for this injury."

Based on the foregoing, the Board finds that the evidence does not show that the functional impairment of the Veteran's lumbar spine warrants a rating in excess of 10 percent at any point during the period of the claim.  There is no indication that thoracolumbar flexion has been limited to 60 degrees or less, even considering factors such as pain, weakness and fatigability.  Indeed, the VA examiner expressly noted that there was no additional limitation of motion with repetition.  Furthermore, combined range of motion has been well in excess of 120 degrees.  Spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been present.  

Moreover, a higher rating is not for application under Diagnostic Code 5243 (for intervertebral disc  syndrome), as the Veteran has not claimed and the medical evidence does not show that he has experienced incapacitating episodes having a total duration of at least 2 weeks during any 12-month period of this claim.

The Veteran has complained of radiating pain down his right leg and occasional numbness down his right leg.  The VA neurological examiner noted that reflexes on the right were diminished and stated that there was objective evidence of right radiculopathy.  Therefore, the Board concludes that a separate rating of 20 percent is warranted for moderate incomplete paralysis of the right sciatic nerve.  The Board notes that the Veteran has not reported and the evidence does not show that he has constant radiating pain.  In addition, no atrophy or weakness has been found, and reflexes have been present, although at times diminished.  In addition, the Veteran's gait has been normal on examinations.  Therefore, the Board concludes that the incomplete paralysis has not more nearly approximated moderately severe than moderate at any time during the initial rating period, as required for a rating of 40 percent. 

None of the objective evidence has established the presence of radiculopathy involving the left lower extremity during the period of this claim so a separate rating on that basis is not in order.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned 10 percent rating for impairment of the spine and the separate 10 percent rating granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.



ORDER

The Board having determined that the Veteran's chronic low back pain syndrome with degenerative disc disease of the lumbar spine and radiculopathy warrants a 10 percent rating for impairment of the spine and a separate 10 percent rating for neurological impairment of the right lower extremity, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a kidney disorder.  STRs note that the Veteran was treated for acute renal failure with acute interstitial nephritis and acute tubular necrosis in October 2006.  It was suspected that over-the-counter medication caused the renal failure, which resolved with treatment.  

Although VA did previously afford the Veteran a VA examination in September 2007, the examination report is not adequate for adjudication purposes.  Specifically, while the VA examiner noted the Veteran's medical history, the examiner failed to conduct a complete examination to address whether the Veteran currently has a kidney disorder related to service.  Therefore, another VA examination is needed.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

The Veteran also seeks an increased evaluation for his service-connected GERD, currently rated as noncompensable pursuant to38 C.F.R. § 4.114, Diagnostic Code 7346.  Diagnostic Code 7346 pertains to hiatal hernia.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrant a 30 percent rating.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is warranted.

The Veteran underwent a VA examination in August 2007; however, the Board is of the opinion that more fully descriptive examination findings are necessary to evaluate this disability as the August 2007 examiner did not address all the pertinent rating criteria.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, the Veteran's claims file was not reviewed by the August 2007 VA examiner.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the Board finds that further examination is warranted in this case.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain and associate with the claims file any pertinent records adequately identified by the Veteran.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current nature and severity of his GERD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all findings should be described in detail.  The RO  or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner must explain the rationale for all opinions.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current kidney disorder.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the claims folder, the examiner should express an opinion regarding the whether the kidney disorder is at least as likely as not related to service, to include the treatment for acute renal failure with acute interstitial nephritis and acute tubular necrosis noted in service.

The rationale for all opinions expressed must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                                       (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


